Exhibit 10.7
 
[f10k2011ex10vi_masshysteria1.jpg]
 
TECHNOLOGY TRANSFER AND STOCK ISSUANCE AGREEMENT
 
This Technology Transfer and Stock Subscription Agreement is effective as of
February 6, 2012 between Mass Hysteria Entertainment (the "MHE"), Three Point
Capital, LLC, a Delaware limited liability company (the "Company") and David
Gendron, Britt Fletcher, and Mike Hansen with respect to Articles II and III
only (each a "Share Recipient" and, collectively, the "Share Recipients).
 
Technology Transfer
 
1.            Assignment
 
MHE hereby assigns to the Company exclusively throughout the world all rights,
title and interest (whether or not now existing) MHE has in the (i) subject
matter referred to in Schedule A (the "Technology"), (ii) all precursors,
portions and work in progress with respect thereto and all inventions, works of
authorship, mask works, technology, information, know-how, materials and tools
arising out of or relating to the Technology or to the development, production,
use, support or maintenance thereof and (iii) all copyrights, patent rights,
trade secret rights, trademark rights, mask works rights, sui generis database
rights and other intellectual property rights and all business, contract rights
and goodwill in, incorporated or embodied in, used to develop or produce or use,
or related to the Technology in any manner (collectively "Intellectual
Property").
 
2.            Consideration
 
This Agreement is made in exchange for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, including a Class B
membership interest in the Company's subsidiary, FanCloud, LLC (the "Sub")
pursuant to the Sub's Operating Agreement dated February 6, 2012 and a cash
payment in the amount of $65,000 delivered by the Company to MHE as of the
effective date of this Agreement.
 
3.            Further Assurances
 
MHE agrees to provide commercially reasonable assistance to the Company in every
proper way to evidence, record and perfect the assignment described in Section I
of this Agreement and to apply for and obtain recordation of and from time to
time secure, enforce, maintain and defend the assigned rights. If the Company is
unable for any reason whatsoever to secure MHE's signature to any document
requested by the Company under this Section 3, MHE hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as MHE's
agents and attorneys-in-fact, coupled with an interest and with full power of
substitution, to act for and on MHE's behalf and instead of MHE, to execute and
file any such document or documents and to do all other lawfully permitted acts
to further the purposes of the foregoing with the same legal force and effect as
if executed by MHE.
 
 
1

--------------------------------------------------------------------------------

 
[f10k2011ex10vi_masshysteria1.jpg]
4.            MHE Warranty: Acknowledgement
 
MHE represents and warrants to the Company that MHE (i) has not assigned,
transferred, licensed, pledged or otherwise encumbered any Intellectual Property
or the Technology or agreed to do so to any other party, (ii) has no knowledge
of any infringement (or any claims thereof) of any third party's intellectual
property rights by the Intellectual Property or the Technology, (iii) has no
knowledge that any of MHE's other intellectual property rights infringe the
Intellectual Property or the Technology, and (iv) has full power and authority
to enter into this Agreement.
 
Stock Issuance.
 
1.            Issuance; Delivery of Certiifcates. As partial consideration
services rendered by each of the Share Recipients, MHE hereby issues to each of
the Share Recipients and TPC an aggregate of 3,983,115 shares of MHE's common
stock (the "Shares") as follows:
 
Name of Shareholder
 
Number of Shares
   
Three Point Capital, LLC
 
1,991,556
Brett Fletcher
 
663,853
Mike Hansen
 
663,853
David Gendron
 
663,853
 
Total:
3,983,115

 
All Shares issued to the Share Recipients shall be Form 5-8 Shares as such term
is defined in Section 2(b) of this Article II. The Shares issued to TPC shall be
Rule 144 restricted securities under the Securities Act of 1933, as amended. MHE
immediately shall deliver, or cause its transfer agent to deliver, to each Share
Recipient and to TPC a certificate representing the Shares issued hereunder to
each of them.
 
2.            Capitalization and Registration Reps. MHE hereby represents and
warrants to the
 
Company that, as of the Effective Date:
 
(a)          (i)the authorized capital of the Company consists of (1)
900,000,000 shares of the common stock of the Company, 145,331,472 shares of
which are issued and currently outstanding and (2) 10,000 shares of the
preferred stock of the Company, all of which are issued and currently
outstanding. All of the outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and nonassessable and were issued in material
compliance with all applicable federal and state securities laws.
 
                              (ii) 20,000,000 shares of Common Stock are subject
to issuance to officers, directors, employees and consultants of the Company
pursuant to the Company's equity incentive plan(s) duly adopted by the Board of
Directors of the Company and approved by the Company stockholders. Of such
shares of Common Stock reserved under the aforementioned equity incentive
plans(s), options to purchase up to 8,000,000 shares have been granted and are
currently outstanding, and 12,000,000 shares of Common Stock remain available
for issuance to officers, directors, employees and consultants pursuant to the
equity incentive plans.
 
 
2

--------------------------------------------------------------------------------

 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
(b) The Shares, when issued, sold and delivered in accordance with the terms set
forth in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer expressly stated in this Agreement, applicable state and federal
securities laws and liens or encumbrances created by or imposed by the
recipients of the Shares. The offer, sale and issuance of the Shares to be
issued pursuant to and in conformity with the terms of this Agreement will be
issued in compliance with all applicable federal and state securities laws and
2,119,762 of the Shares have been registered under the Securities Act of 1933
pursuant to a properly filed Form 5-8 registration statement which has been
accepted and approved by the United States Securities & Exchange Commission (the
"Form S-8 Shares").
 
(c) All corporate action has been taken, or will be taken prior to the Effective
Date of this Agreement, on the part of the Board (and stockholders, as
applicable) that is necessary for the authorization, execution and delivery of
the this Agreement by MHE and the performance by MHE of the obligations to be
performed by MI-IE as of the Effective Date. This Agreement, when executed and
delivered by MHE, shall constitute valid and legally binding obligations of MHE,
enforceable against MHE in accordance with their respective terms except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, or (b) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
Article HI Miscellaneous.
 
1.            Assignments. This Agreement is not assignable or transferable by
either party without the prior written consent of the other party and any
attempt to do so shall be void; provided  however that this Agreement may be
assigned or transferred without the prior written consent of MHE by Company to
any successor to all or substantially all of the Company's business or assets.
 
2.            Notices. Any notice, report, approval or consent required or
permitted hereunder shall be in writing and will be deemed to have been duly
given if delivered personally or mailed by first-class, registered or certified
U.S. mail, postage prepaid to the respective addresses of the parties as set
forth below (or such other address as a party may designate by ten (10) days
notice).
 
3.            No Waivers. No failure to exercise, and no delay in exercising, on
the part of either party, any privilege, any power or any rights hereunder will
operate as a waiver thereof, nor will any single or partial exercise of any
right or power hereunder preclude further exercise of any other right hereunder.
 
4.            Separability. If any provision of this Agreement shall be adjudged
by any court of  competent jurisdiction to be unenforceable or invalid, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.
 
 
3

--------------------------------------------------------------------------------

 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
5.            Choice of Law: Attorneys Fees. This Agreement shall be deemed to
have been made in, and shall be construed pursuant to the laws of the State of
California and the United States without regard to conflicts of laws provisions
thereof. The prevailing party in any action to enforce this Agreement, or seek
an interpretation thereof, shall be entitled to recover costs and expenses
including, without limitation, reasonable attorneys' fees.
 
6.            Amendments: Entire Agreement Any waivers or amendments shall be
effective only if made in writing and signed by a representative of the
respective parties authorized to bind the parties. Both parties agree that this
Agreement is the complete and exclusive statement of the mutual understanding of
the parties and supersedes and cancels all previous written and oral agreements
and communications relating to the subject matter of this Agreement.
 
7.            Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered electronically or by facsimile without requirement that wet ink
original signatures be exchanged by the parties hereto.
 
Remainder of Page Intentionally Left Blank.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF. the parties have executed this Agreement on the day and year
first indicated above.
 

THREE POINT CAPITAL, LLC   MASS HYSTERIA, ENTERTAINMENT               By: /s/
David Gendron   By: /s/ Dan Grodnick   Its: Managing Director     Dan Grodnick,
CEO  
Print Name:
David Gendron                          
Address :
8899 Beverly Blvd           Suite 710    By: /s/ Michael  Hanson     Los
Angelos, CA  90048    Its: Managing Director         Print Name: Michael Hanson
                    Address : 80 Broad St., 5th Floor           NY, NY  10004  
                             

 

SHARE RECIPIENTS:                     /s/ David Gendron     /s/ Britt Fletcher 
    David Gendron     Britt Fletcher                  /s/ Michael  Hanson      
    Michael  Hanson        

 
 
5

--------------------------------------------------------------------------------

 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
SCHEDULE A
 
All rights, title and interests in and to all intellectual property arising out
of or related to the mobile application(s) (inclusive, without limitation, of
all software code related thereto) and the business plan related to a "stealth
mobile application" arising out of or related to any or all of the following:
(a) that certain PowerPoint presentation prepared on behalf of MHE by Resolve
Market Research (having file name
Mass_HysteriaResarch_Report_-_Stealth_App_v2.pptx), (b) that certain PowerPoint
presentation having file name MHTechBudget2011.ppt, (c) that certain
demonstration video available at , and (d) that certain Microsoft Word file
having the file name MI-Iblueprintcreative2011rev5.docx, which, in all cases,
includes, without limitation, all ideas, designs, techniques, processes,
formulas, trade secrets, inventions, discoveries, improvements, research or
development and test results, specifications, data, know-how, business methods,
marketing plans, other business plans, strategies, forecasts, unpublished
financial information, budgets, projections, business prospects, copyrights and
trademarks (inclusive of all goodwill related thereto) related thereto.
 
 
6

--------------------------------------------------------------------------------